DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-8, 21-24 is/are rejected under 35 U.S.C. 103 as obvious over Civardi et al (US 4341581) (“Civardi”), in view of Dergarabedian et al. (US 4603075) (“Dergarabedian”).
With respect to claim 1, Civardi discloses an upper for an article of footwear (abstr.), the upper comprising a first fiber layer comprising a first plurality of fibers (col. 1, lines 45-48, col. 17, lines 63-68, col. 18, lines 1-8), and defining the shape of the upper – it is implied that a first fiber layer comprised in the upper would define the shape of the upper as changes in shape are within the purview of a person skilled in the art (MPEP 2144.04); and a foundation scrim, wherein the foundation scrim is entangled with the first fiber layer, and wherein at least a portion of the first plurality of fibers extends into the foundation scrim (col. 18, lines 1-8, col. 19, lines 4-6).  
Civardi discloses the foundation scrim formed of polyester and the first fiber layer formed of polyester (col. 19, lines 48-53), and is silent with respect to the at least one of a melt temperature, and a softening temperature of the thermoplastic material being lower than at least one melt temperature, a softening temperature and a decomposition temperature of the first plurality of fibers.  Dergarabedian discloses that polypropylene and polyester are interchangeable in scrims of composites including scrims and nonwoven fiber layers comprising polyester in footwear materials (abstr., col. 2, lines 5-55).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the foundation scrim of Civardi of polypropylene as polypropylene and polyester are interchangeable materials in components comprising nonwoven fiber layers and scrims.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that in the upper of Civardi and Dergarabedian a melt temperature of the thermoplastic material of the foundation scrim would be lower than a melt temperature of the first plurality of fibers as it is known in the art that the melt temperature of polypropylene is lower than the melt temperature of polyester.
As to claim 3, Civardi and Dergarabedian teach the upper of claim 1. Civardi discloses the first plurality of fibers comprises a polymeric composition comprising at least one polymer (col. 19, lines 48-49).
With respect to claim 4, Civardi and Dergarabedian teach the upper of claim 1.  Civardi discloses the first fiber layer is a nonwoven textile (col. 17, lines 63-68, col. 18, lines 1-8). 
Regarding claim 5, Civardi and Dergarabedian teach the upper of claim 1.  Civardi discloses a second fiber layer comprised of a second plurality of fibers, wherein the first fiber layer is adjacent a first surface of the foundation scrim, and the second fiber layer is adjacent an opposite second surface of the foundation scrim (col. 18, lines 6-8, col. 19, lines 4-6).
As to claim 6, Civardi and Dergarabedian teach the upper of claim 1.  Civardi discloses at least a portion of the second plurality of fibers extends into the foundation scrim and is entangled with the foundation scrim (col. 18, lines 6-8, col. 19, lines 4-6).  
Civardi discloses the foundation scrim formed of polyester and the second fiber layer formed of polyester (col. 18, lines 6-8, col. 19, lines 48-53), and is silent with respect to the at least one of a melt temperature, and a softening temperature of the thermoplastic material that comprises the foundation scrim being lower than at least one melt temperature, a softening temperature and a decomposition temperature of the second plurality of fibers.  Dergarabedian discloses that polypropylene and polyester are interchangeable in scrims of composites including scrims and nonwoven fiber layers comprising polyester in footwear materials (abstr., col. 2, lines 5-55).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the foundation scrim of Civardi of polypropylene as polypropylene and polyester are interchangeable materials in components comprising nonwoven fiber layers and scrims.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that in the upper of Civardi and Dergarabedian a melt temperature of the thermoplastic material of the foundation scrim would be lower than a melt temperature of the second plurality of fibers as it is known in the art that the melt temperature of polypropylene is lower than the melt temperature of polyester.
As to claim 7, Civardi and Dergarabedian teach the upper of claim 5.  Civardi suggests the second plurality of fibers comprises a polymeric composition comprising at least one polymer (col. 18, lines 6-8, col. 19, lines 48-49).
With respect to claim 8, Civardi and Dergarabedian teach the upper of claim 5.  
Civardi discloses the second fiber layer is a nonwoven textile (col. 18, lines 6-8).
Regarding claim 21, Civardi and Dergarabedian teach the upper of claim 1.  Civadri discloses that the upper is subjected to lamination under tension around a hot roll (col. 19, lines 48-60, col. 20, lines 54-59), thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that at least a portion of the thermoplastic material of the foundation scrim has been melted or softened such that it has bonded to at least a portion of the first plurality of fibers of the first fiber layer.
As to claim 22, Civardi and Dergarabedian teach the upper of claim 21.  Civardi discloses the foundation scrim comprises a film of material (col. 19, lines 54-55).
With respect to claim 23, Civardi and Dergarabedian teach the upper of claim 5.  
Civadri discloses that the upper is subjected to lamination under tension around a hot roll (col. 19, lines 48-60, col. 20, lines 54-59), thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that at least portions of the thermoplastic material of the foundation scrim have been melted or softened such that it has bonded to at least a portion of the first plurality of fibers of the first fiber layer and at least a portion of the second plurality of fibers of the second fiber layer.
Regarding claim 24, Civardi and Dergarabedian teach the upper of claim 23.  Civardi discloses the foundation scrim comprises a film of material (col. 19, lines 54-55).

Response to Arguments
Applicant’s arguments filed on Sept. 2, 2022 have been fully considered.
Applicant’s arguments with respect to the feature of “an upper” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  A new reference Civardi has been cited for the teaching of an upper comprising a first fiber layer and a foundation scrim.  Dergarabedian has been cited for teaching of materials used in footwear.  
On page 10 of the Remarks the Applicant has argued, that claims 5-8 have been rejected under 35 USC 102(a)(1) as obvious under Dergarabedian in view of Deka [sic], the Applicant arguing that the rejection is improper because claim 1 has not been rejected over Dergaraberian in view of Deka.  To clarify, the Examiner notes in the last Office Action claim 1 was rejected under 35 USC 102(a)(1) as unticipated by Dergaraberian, or in the alternative under 35 USC 103 as obvious over Dergarabedian (par. 19 and 20), thus, rejection of claims 5-8 under 35 USC 103 as obvious over Dergarabedian and further in view of Deka was proper.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783